




Exhibit 10.1




LONG-TERM INCENTIVE PLAN
OF TRANSOCEAN LTD.
(As Amended and Restated as of February 12, 2009)
First Amendment
Transocean Ltd. (the “Company”), having reserved the right under Section 6.3 of
the Long-Term Incentive Plan of Transocean Ltd., as amended and restated
effective as of February 12, 2009 (the “Plan”), to amend the Plan, does hereby
amend the Plan, effective May 18, 2013, to replace the last sentence of Section
3.3 of the Plan with the following sentence:


“Notwithstanding the provisions of Sections 3.1(b) and 3.2(c) above, Restricted
Shares and Deferred Unit awards to Eligible Directors may vest at such time as
the Board may designate in its sole discretion, but not earlier than the first
to occur of (a) the first anniversary of the initial date of such award or
(b) the date of the Annual General Meeting next following the initial date of
such award.”
Attested to by the Secretary of Transocean Ltd. as adopted by the Board of
Directors of Transocean Ltd. this 18th day of May, 2013.






By: /s/ Philippe A. Huber                    
Philippe A. Huber






